Citation Nr: 1752204	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for coronary disease (claimed as coronary artery) as a result of exposure to herbicides. 

2.  Service connection for diabetes mellitus, type II as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing in April 2017.  A copy of the hearing transcript is associated with the claims file.  


FINDINGS OF FACTS

1.  The probative evidence of record show that the Veteran did not serve in Vietnam in 1972; therefore exposure to herbicide agents, including Agent Orange is not presumed; nor is there evidence of exposure to herbicide agents at any time during service.  

2.  The Veteran's coronary artery disease did not incur in service and is not etiologically related to service.  

3.  The Veteran's diabetes mellitus did not incur in service and is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  Diabetes mellitus, type II was not incurred or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his coronary artery disease and diabetes mellitus in letters dated April and May 2011. He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.    The Board finds that the treatment records are adequate to decide the case because it is predicated on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2017).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to herbicide exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  Diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus and coronary artery disease. 38 C.F.R. § 3.309 (e).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran contends that he is entitled to service connection for diabetes mellitus and arteriosclerotic heart disease due to herbicide exposure in the Republic of Vietnam.  The Veteran's Service Treatment Records (STRs) do not reflect a diagnosis or symptoms relating to a heart condition or diabetes mellitus.  Treatment records more than 30 years after his separation from service dated January 2008 reflect a diagnosis of a heart condition and a coronary artery bypass graft.  His September 2016 treatment record show that he continues to suffer from coronary artery disease as well as a valvular heart condition.  He later underwent a cardiac catheterization in July 2016.  Similar to his heart condition, the Veteran was not diagnosed with diabetes mellitus until more than 3 decades after service in August 2011.  He was later enrolled in a diabetes clinic education in December 2011.  

In his April 2017 hearing testimony, the Veteran stated that in 1972, he was assigned to the USS Juneau and was selected by his Commanding Officer (Sergeant McAfee) to be a part of a small team that was sent ashore to a beach in Vietnam.  It is his account that 25 servicemen, including himself, were placed on big square boats, referred to as 'Papa boats,' and were sent ashore to gather South Vietnamese Rangers.  There, they walked along the beach and passed by two villages.  The Veteran denied going inland, since the team was prohibited from leaving the beach.  After completion of the mission, they returned to the USS Juneau with the Vietnamese rangers.  

It is the Veteran's assertion that he was exposed to herbicides during this mission.  The Veteran's Combat History and Expedition reported that the Veteran participated as a member of TG 79.5 (ARG-B) in contiguous waters of the Republic of Vietnam.  The Veteran's MOS show that he was a rifleman for most of 1972, but does not confirm his presence in the Republic of Vietnam in 1972.  The USS Juneau (LPD-10) Chronology of Events show that in 1972, the vessel was assigned, "underway off Vietnam for Support Activities" from May to June, July, August to October, and then again in November.  During the August/October mission, it was noted that Vietnamese Rangers were brought on board, specifically between September 7 and September 9, 1972.  The Board finds that while this record confirms the event cited by the Veteran that occurred in 1972, it does not show his physical presence.  Contrary to his assertion, the Lineage of the 2D Battalion, 4th Marines show that its involvement in the Vietnam War spanned from 1965 to 1969.  Immediately after, the battalion relocated to Camp Hensen Okinawa.  The Lineage does not indicate continued presence in the Republic of Vietnam after 1969.  
The Board acknowledges that Veteran was awarded with a Vietnam Service Medal.  However, the VA's Adjudication Manual instructs that receipt of either medal is not by itself sufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M2-1, IV.ii.1.H.1.g (updated March 3, 2017).  The Vietnam Service Medal and the Vietnam Campaign Medal may be given to service members who were stationed on ships offshore or flew high altitude missions over Vietnam.

Furthermore, in February 2012, VA issued a memorandum finding a lack of information required to corroborate the Veteran's exposure to Agent Orange in the Republic of Vietnam.  In that memorandum, VA found that all procedures to verify the Veteran's presence in Vietnam have been properly followed.  After reviewing VA's actions in attempting to retrieve the information, the Board finds that further efforts would be futile.  

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service.  Under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  As such, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus or a heart disorder, nor exposure to herbicide agents.  Since the in-service element has not been met or presumed in this case, service connection on a direct basis or on a presumptive basis based on herbicide exposure for the claimed disorder on appeal is not warranted.  See 38 C.F.R. §§ 3.303, 3.309(e).  

The Board finds that the evidence preponderates against finding that diabetes mellitus and a heart disorder, including coronary artery disease, manifested to a compensable degree within one year of separation from active duty or were chronic disorders during service.  As noted above, the Veteran's service treatment records do not show that diabetes mellitus or a heart disorder was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1975 note a chronic diabetes mellitus or heart disorder.  Accordingly, service connection for diabetes mellitus and a heart disorder on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of these disabilities after separation from service, the Board finds diabetes mellitus and a heart disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303 (d).


ORDER

Service connection for coronary disease (claimed as coronary artery) as a result of exposure to herbicides is denied. 

Service connection for diabetes mellitus, type II as a result of exposure to herbicides is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


